DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claim filed on 9/6/2020 is acknowledged.  Claims 4, 14, 20 and 24-27 have been cancelled.  Claims 1-3, 5-13, 15-19 and 21-23 are pending in this application.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1: claims 1-3, 5-13 and 21, drawn to a modified FVIII protein comprising a cysteine substitution mutation at an amino acid corresponding to a position in the amino acid sequence of SEQ ID NO: 1 selected from the group of amino acid positions consisting of: 2094, 2186, 2204, 2206, 59, 239, 333, 336, 379, 481, 484, 486, 488, 489, 490, 492, 493, 495, 496, 497, 499, 500, 501, 507, 555, 562, 568, 571, 582, 1680, 1778, 1793, 1794, 1797, 1798, 1799, 1800, 1801, 1806, 1810, 1811, 1814, 1816, 1818, 1891, 2035, 2068, 2092, 2093, 2095, 2118, 2125, 2183, 2191, 2196, and 2212; a conjugate comprising such modified FVIII protein and a biocompatible polymer covalently attached directly, or indirectly via a linker, to said cysteine substitution mutation; and a composition comprising the conjugate of claim 13 and a pharmaceutically acceptable excipient, classified in class C07K, subclass 14/755, for example. 
Group 2: claims 15-18, drawn to a nucleic acid encoding the modified FVIII protein of claim 1; a host cell comprising such nucleic acid; a vector comprising such nucleic acid; and a host cell comprising such vector, classified in class C12N, subclass 15/00, for example.
 claim 19, drawn to a method of producing the modified FVIII protein of claim 1, comprising culturing the host cell of claim 18 under conditions where the protein is expressed and isolating said protein, classified in class C07K, subclass 1/00, for example.
Group 4: claims 22 and 23, drawn to a method of preventing or treating bleeding in a subject having a deficiency of FVIII activity comprising the step of administering to a subject having a deficiency of FVIII activity a prophylactically or therapeutically effective dose of the composition of claim 21, classified in class A61K, subclass 38/00, for example. 

Rejoinder
4.	The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

5.	The inventions are distinct, each from the other because of the following reasons:
Invention 1 and Invention 2 are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have a materially different design.  For example, polypeptides involve amino acids and peptide bonds.  Polynucleotides involve bases, sugars, phosphates and glycosidic bonds.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Further, search for one would not necessarily lead to the other. 

Invention 1 and Invention 4 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Invention 1 is drawn to a modified FVIII protein comprising a cysteine substitution mutation; a conjugate comprising such modified FVIII protein and a biocompatible polymer covalently attached directly, or indirectly via a linker, to said cysteine substitution mutation; and a composition comprising the conjugate of claim 13 and a pharmaceutically acceptable excipient.  Invention 4 is drawn to a method of using the composition of Invention 1.  Invention 1 does not involve patient populations or end points; Invention 4 involves patient populations and end points.  Furthermore, a different compound can be used to treat bleeding in a subject having a deficiency of FVIII activity, for example, wild type FVIII.  Further, search for one would not necessarily lead to the other.

Invention 2 and Invention 4 are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, Invention 2 is drawn to a nucleic acid encoding the modified FVIII protein of claim 1; a host cell comprising such nucleic acid; a vector comprising such nucleic acid; and a host cell comprising such vector.  Invention 4 is drawn to a method of using the composition of Invention 1.  Further, search for one would not necessarily lead to the other. 
Invention 3 and Invention 4 are directed to related methods.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of Species
6.	This application contains claims directed to the following patentably distinct species:  
(Please elect a single disclosed species of EACH)
A specific modified FVIII molecule: due to different variables such as different positions for substitution, single chain or two-chain form, and so on (for invention please note: Applicant is required to elect a single disclosed species of modified FVIII molecule consisting of a specific/defined amino acid sequence;
A specific conjugate comprising a modified FVIII molecule: due to different variables such as different modified FVIII molecule, different biocompatible polymer, different way for attachment, with or without spacer and so on (for invention 1), please note: Applicant is required to elect a single disclosed species of a conjugate with a specific/defined structure; 
A specific composition comprising a conjugate comprising a modified FVIII molecule: due to different variables related to the conjugate (for inventions 1 and 4);
A specific biocompatible polymer: from claims 12 and 13 (for invention 1);
A specific nucleic acid sequence: due to different variables (for invention 2); 
A specific vector: due to different variables (for invention 2); 
A specific host cell: due to different variables (for inventions 2 and 3).
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct specie, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  For example, if Group 1 is elected, Applicant is required to elect a single disclosed species of modified FVIII molecule consisting of a specific/defined amino acid sequence, a single disclosed species of conjugate comprising a modified FVIII molecule and a single 
There is a search and/or examination burden for the patentably distinct species as set forth above due to their mutually exclusive characteristics.  The species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or prior art applicable to one species would not likely be applicable to another species, and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658